Citation Nr: 0203779	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  95-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

(The issues of service connection for degenerative joint 
disease of the cervical spine and degenerative joint disease 
of the lumbar and thoracic spine have been deferred pending 
further development.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had verified active military service from June 
196 to June 1972, with 4 years, 10 months of prior service 
indicated, and from December 1981 to February 1993, with 
approximately three months of prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision from the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case was previously remanded by the Board in June 1998.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran has not presented or identified competent 
medical evidence of a current disability due to ankylosing 
spondylitis or rheumatoid arthritis.  


CONCLUSION OF LAW

Ankylosing spondylitis and rheumatoid arthritis were not 
incurred, directly or presumptively, in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On enlistment examination for the United States Navy in 
August 1961 the veteran denied any history of arthritis or 
rheumatism, and any history of bone, joint, or other 
deformity.  Examination of the neck and spine were both found 
to be normal.  

During a June 1962 examination at the U.S. Navy Recruiting 
Station, the veteran was found to be physically qualified for 
enlistment.  Chest x-ray, blood serology, and urinalysis were 
found to be normal.  Noted defects included, in pertinent 
part, a history of a low back injury in 1960.  No current 
back injury or disability was noted.  

In October 1962 the veteran was seen for a sore neck.  A 
fever of 100 degrees was noted and a bacterial sore throat 
was diagnosed.  He was seen again for a stiff neck, headache, 
and dizziness in July 1963.  No specific diagnosis was 
documented and the veteran was treated with aspirin and 
fluids with bed rest.  In September 1963 he was seen for 
symptoms that included muscle aches.  He was diagnosed and 
treated for an upper respiratory infection.  

In April 1966 the veteran was seen for low back pain.  A 
history of an old injury to the low back was noted.  The 
impression was a recurrent lumbosacral strain.  On 
examination in June 1966 evaluation of the neck and spine 
were found to be normal.  

There is no subsequent documentation concerning the back or 
other joints in the veteran's service medical records through 
his discharge from the Navy in June 1972.  

An enlistment examination for the United States Army Reserve 
dated from August 1977 found the neck and spine to be normal.  

In October 1989 the veteran was seen for complaints of pain 
in the lower spine area with a history of an injury to the 
area three years prior.  The back was examined; however, no 
specific assessment was made.  

In November 1989 films of the lumbosacral spine were 
interpreted as revealing incomplete spondylolysis.  Other 
records from this period documented an impression of 
spondylolysis at L5-S1.  In a December 1989 examination 
report, x-rays were interpreted as revealing a narrowed L5-S1 
intervertebral space and an L5 pars defect.  A computerized 
tomography (CT) was ordered.  

On follow-up on March 16, 1990 the examiner found that the CT 
of the lumbosacral spine appeared normal.  More studies were 
ordered including x-rays of the thoracic and cervical spines.  
X-rays of the thoracic spine were found to be within normal 
limits, and x-rays of the cervical spine were interpreted as 
revealing degenerative joint disease with osteophytes at C6-
7.  On March 19, 1990, the assessment was listed as 
degenerative joint disease of the cervical spine at C6-7 and 
lumbar spondylolysis at L5-S1.  

In March 1990 an HLA-B27 test was ordered to rule out 
ankylosing spondylitis versus other rheumatologic disorder.  
In April 1990 the veteran's HLA-B27 test was found to be 
positive.  It was noted that patients with the HLA-B27 
antigen were at an increased risk for ankylosing spondylitis 
and related diseases.  Another report from April 1990 found 
the veteran to be negative for rheumatoid factor (RF).  In 
May 1990 the veteran was given a provisional diagnosis of 
ankylosing spondylitis in light of the positive HLA-B27 test.  

In June 1990 a CT of the sacroiliac joints was found to be 
normal.  In August 1990 the veteran was seen for chronic low 
back pain of uncertain etiology.  He reported being struck in 
the back four years prior after which his symptoms began.  On 
examination it was noted, in pertinent part, that the veteran 
had a negative RF or rheumatoid factor.  The examiner 
indicated that x-rays of the lumbosacral spine revealed mild 
degenerative changes at L5-S1, a normal sacroiliac joint, and 
no evidence of syndesmophytes.  A CT of the lumbosacral spine 
was found to be within normal limits, and an x-ray of the 
cervical spine was interpreted as revealing osteoarthritis at 
C6-7.  

The assessment was chronic, intermittent lower back pain.  It 
was opined that this was not inflammatory back pain, as there 
was no evidence of seronegative spondyloarthropathy.  The 
examiner opined that, despite the positive HLA-B27 test, the 
veteran had a very low likelihood of developing ankylosing 
spondylitis because of his age and the absence of positive 
physical or radiographic evidence.  It was concluded that he 
appeared to have mechanical back pain.  With respect to the 
neck, it was concluded that the veteran had neck discomfort 
resulting from osteoarthritis of the cervical spine.  

In September 1990 the diagnoses were listed as degenerative 
joint disease at C6-7 and L5-S1.  It was also noted that 
ankylosing spondylitis needed to be ruled out.  Another HLA-
B27 test was ordered, as was a bone scan.  In October 1990 a 
bone scintigram was performed for suspected rheumatic disease 
and ankylosing spondylitis.  The bone scintigram was found to 
be normal.  In December 1990 an examiner noted that the bone 
scintigram was within normal limits and showed no evidence of 
ankylosing spondylitis.  The assessment was chronic 
degenerative joint disease at C6-7 and L5-S1.  In December 
1990 the veteran had his second positive test for HLA-B27.  

In June 1991 the veteran was seen for a follow-up.  It was 
indicated that a rheumatology consultation was being planned 
to rule out ankylosing spondylitis.  It is unclear as to 
whether such a consultation ever took place.  However, in 
September 1991 it was noted that ankylosing spondylitis had 
been ruled out.  Another evaluation was conducted on 
September 12, 1991, and the assessment was degenerative joint 
disease of the cervical spine at C4-5, C5-6, and C6-7, and 
degenerative joint disease at L5-S1.  

In November 1991 an examiner noted the previous test results 
concerning the veteran, including the positive tests for HLA-
B27, the x-ray finding of incomplete spondylolysis, the 
normal October 1990 bone scan, and the normal CT of the 
sacroiliac joints.  The examiner's assessment was 
degenerative joint disease at L5-S1 and C6-7.  It was also 
determined that there was no evidence of inflammatory back 
disease, including ankylosing spondylitis.  

In May 1992 the veteran was seen for discomfort over the low 
back area.  It was noted that the diagnosis of ankylosing 
spondylitis had apparently been ruled out.  The assessment 
was degenerative joint disease at C6-7 and L5-1.  

In September 1992 the veteran was seen at Rheumatology at 
Fort Gordon.  It was noted that he had been seen there 
several years earlier to rule out ankylosing spondylitis.  It 
was noted that he underwent a full evaluation, and based on 
the various tests performed, it was concluded that the 
definite diagnosis was not ankylosing spondylitis but rather 
degenerative joint disease at C6-7 and L5-S1.  

The veteran's back was examined and the assessment was 
degenerative joint disease of the lumbar spine and cervical 
spine as documented on evaluation in 1990 and 1991.  It was 
concluded that there was no evidence of inflammatory spine 
disease.  Cervical and lumbar spine films were to be 
obtained.  

Following the completion of cervical and lumbar spine films, 
the September 1992 examiner wrote an addendum in which he 
interpreted the films as revealing mild foraminal narrowing 
at C2-3 and a narrow disc space at C6-7 with anterior 
osteophytes.  Films of the lumbosacral spine were interpreted 
as revealing normal sacroiliac joints, and a normal 
lumbosacral spine except for mild degenerative joint disease 
at L5-S1.  The examiner found no evidence of spondylolysis.  
The examiner advised that there was no need for a 
Rheumatology follow-up.  

In October 1992 the veteran was seen for low back pain.  The 
veteran was concluded as having, in pertinent part, 
degenerative joint disease of the cervical spine and 
lumbosacral spine.  

On VA general medical examination in May 1993 the veteran 
reported a twenty-year history of frequent low back pain, and 
a history of lumbar and cervical ankylosis for the past four 
years.  Examination of the musculoskeletal system revealed 
cervical and lumbar pain.  The pertinent diagnosis was 
cervical and lumbar myositis.  

On VA orthopedic examination in May 1993 no deformities of 
the neck and back were found.  There was pain to pressure of 
the cervical and paravertebral musculature.  The diagnosis 
was paravertebral myositis.  X-rays and a bone survey were 
ordered.  The results of the arthritic bone survey was found 
to be normal.  Results of the x-rays are not on file.  

In June 1994 the RO denied the veteran's claims.  In his 
notice of disagreement, the veteran contended that there was 
"copious evidence" in the record to show that he had 
degenerative joint disease of the lumbar and cervical spines.  
In his substantive appeal, the veteran contended that he was 
diagnosed with ankylosing spondylitis in service, but 
acknowledged that this diagnosis was later changed to 
degenerative joint disease "in two processes."  He stated 
that his diagnosis was never made clear to him and contended 
that his disability was one of three possible alternatives: 
ankylosing spondylitis, degenerative joint disease, or 
"[w]hatever the VA diagnosed."  The veteran opined that he 
likely had degenerative joint disease.  He contended that the 
symptoms of his disability had continued unabated to the 
present.  

In February 1998 a hearing was held before the Board.  The 
veteran asserted that he was never given a final diagnosis 
regarding his spinal condition while he was in the military.  
Tr., p. 3.  He acknowledged that he did not seek treatment 
for his spinal condition after his discharge from the 
service.  He contended that he had self-treated his symptoms 
of back and neck pain.  Tr., pp. 4-5, 9.  He reported that 
his last examination of his spine was performed in May 1993.  
He reported that x-rays had not been taken at that time.  
Tr., pp. 9, 11-12.  

In August 1998 a VA examination of the spine was conducted.  
The examiner certified that he had reviewed the claims file 
and service medical records thoroughly.  The examiner noted 
that an arthritic bone survey had previously been performed 
in May 1993 showing normal findings.  He noted that a bone 
scan performed in October 1990 also was normal.  He noted 
that a CT of the lumbar spine performed at VA in 1990 
revealed an L5-S1 degenerative and bulging disc, and an L4-5 
bulging disc.  

Examination revealed limited and painful motion.  The 
diagnoses were low back pain and L4-5, L5-S1 bulging disc as 
shown by CT scan on February 26, 1990.  

The examiner further noted that it had been found while the 
veteran was in the military that there was a very low 
likelihood of his developing ankylosing spondylitis due to 
the absence of radiographic evidence.  The examiner also 
found that there was no evidence of sacroiliitis either by x-
ray or CT scan, and no evidence of spondylolysis by CT scan 
and "x-rays done here at VAMC on 5/7/93" or degenerative 
joint disease after service.  

The examiner also indicated that other studies performed in 
May 1993 by VA (bone scan, CT scan, and arthritic bone 
survey) did not show evidence of degenerative joint disease.  
However, because in-service physicians interpreted x-rays as 
revealing degenerative joint disease of the lumbar and 
cervical spines, the examiner concluded, "What I can say in 
benefit of the doubt to the veteran is that he has DJD of the 
cervical and lumbar spine and spondylolysis by h[i]story."  

In August 2000 a physician provided an interpretation of the 
August 1998 VA examination report.  The physician concluded 
that the August 1998 VA spine examination had ruled out the 
diagnoses of ankylosing spondylitis, degenerative joint 
disease of the cervical and lumbar spines, and rheumatoid 
arthritis.  It was found that the examination had confirmed 
the diagnoses of low back pain and lumbar discogenic disease 
at L4-5 and L5-S1.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001).  Among other things, this law eliminates the 
concept of a well-grounded claim, and supercedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been fulfilled.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the various determinations issued during 
the pendency of the appeal, the veteran was provided with 
notice of the regulations pertaining to service connection 
and was given a rationale as to why the evidence did not 
allow for a favorable determination.  In particular, the 
Statement of the Case (SOC) provided the veteran with 
specific notice of the regulations pertaining to his claim.  
The SOC, as well as the August 2000 Supplemental Statement of 
the Case (SSOC) provided the veteran with an explanation as 
to why his claims were being denied in light of the evidence 
and pertinent regulations.  Finally, in June 2001 the RO 
provided the veteran with a specific notice advising him of 
what type of evidence was needed to substantiate his claims.  
Therefore, the duty to notify has been fulfilled.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain.  The service medical records 
have been obtained, and the veteran has testified that he has 
not received any pertinent post-service medical treatment, 
aside from his own self-treatment.  Tr., pp. 4, 9.  

There is some indication that certain test reports are not on 
file.  During the August 1998 VA examination, the VA examiner 
noted that x-rays, a bone scan, a CT scan, and an arthritic 
bone survey were conducted during the May 1993 VA 
examination.  He also referred to a February 1990 CT scan 
conducted at VA.  The record contains the arthritic bone 
survey report but none of the other reports listed above.  

The Board is of the opinion that the duty to assist does not 
attach to obtaining the above records with respect to the 
claims for ankylosing spondylitis and rheumatoid arthritis.  
The August 1998 VA examiner provided a summary of the results 
of the above-mentioned tests and made no indication that any 
of them even suggested the presence of ankylosing spondylitis 
or rheumatoid arthritis.  In fact, a physician opined in 
August 2000 that the August 1998 VA examination ruled out, in 
pertinent part, the diagnoses of ankylosing spondylitis and 
rheumatoid arthritis.  Furthermore, service medical records 
also document that ankylosing spondylitis was ruled out, and 
rheumatoid arthritis was never diagnosed.  

The Board therefore believes that further development of the 
issues of service connection for ankylosing spondylitis and 
rheumatoid arthritis for the purpose of attempting to obtain 
the above-mentioned records, where a summary of such records 
has been provided, and where the diseases were found to be 
ruled out both during and after service, would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Finally, the Board finds that there is ample medical and 
other evidence of record on which to decide the issues of 
service connection for ankylosing spondylitis and rheumatoid 
arthritis.  As will be discussed below, service medical 
records and post-service medical records have adequately 
ruled out the presence of ankylosing spondylitis and 
rheumatoid arthritis.  Therefore, a VA examination or medical 
opinion is not required with respect to these two issues.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the veteran's 
claims.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  ).  In fact, the Court recently stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  

Service Connection: Ankylosing Spondylitis and Rheumatoid 
Arthritis

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against the 
veteran's claims for service connection of ankylosing 
spondylitis and rheumatoid arthritis.  

The veteran has failed to provide competent evidence that he 
is suffering from a current ankylosing spondylitis or a 
rheumatoid arthritis disability.  Nor is there evidence that 
either of these conditions were incurred during service.  

To the contrary, while the veteran had two positive HLA-B27 
tests (noted in the record as indicating increased risk for 
ankylosing spondylitis and related diseases) while he was in 
the service, further studies performed failed to confirm the 
presence of ankylosing spondylitis or rheumatoid arthritis, 
and physicians specifically ruled out the presence of 
ankylosing spondylitis.  

In particular an October 1990 bone scintigram, performed for 
suspected rheumatic disease and ankylosing spondylitis, was 
found to be normal.  Prior testing had also shown the veteran 
to be negative for rheumatoid factor (RF).  In November 1991 
the examiner determined that there was no evidence of 
inflammatory back disease, including ankylosing spondylitis.  
Other examiners noted that this ankylosing spondylitis had 
been ruled out.  During an evaluation at Rheumatology in 
September 1992 it was determined that there was no evidence 
of inflammatory spine disease.  In addition, in August 1990 
an examiner noted that, despite the positive HLA-B27 test, 
there was a very low likelihood that the veteran would ever 
develop ankylosing spondylitis due in part to the lack of 
positive physical or radiographic evidence of such a 
disorder.  

Post-service medical records also document no evidence of 
ankylosing spondylitis or rheumatoid arthritis.  There is no 
post-service diagnosis of either of these conditions.  
Furthermore, on VA examination in May 1993, an arthritic bone 
survey was found to be normal.  In addition, the August 1998 
VA examiner noted other testing performed at the time of the 
May 1993 VA examination and made no indication that any of 
these tests revealed ankylosing spondylitis or rheumatoid 
arthritis.  In fact, a physician opined in August 2000 that 
the August 1998 VA examination ruled out the diagnoses of 
ankylosing spondylitis and rheumatoid arthritis.  

The veteran himself has made no contention that he is 
suffering from either of these diseases.  In his substantive 
appeal, the veteran opined that he more likely was suffering 
from degenerative joint disease rather than ankylosing 
spondylitis.  He made no reference to rheumatoid arthritis.  
Regardless, while a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As the probative medical evidence demonstrates that the 
veteran does not currently have ankylosing spondylitis or 
rheumatoid arthritis, and because there is no competent 
evidence establishing that he has ever been diagnosed with 
either of these disorders, the Board finds that the 
preponderance of the evidence is against his claims.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection of ankylosing spondylitis and rheumatoid 
arthritis.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for ankylosing spondylitis 
is denied.  

Entitlement to service connection for rheumatoid arthritis is 
denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

